Exhibit 10.6

pSivida Short Term Incentive Plan

Purpose

pSivida’s Short Term Incentive (STI) Plan (the “Plan”) is designed to drive the
achievement of Corporate Performance by providing employees the opportunity to
receive discretionary Short Term Incentive Awards at the Compensation
Committee’s discretion, including a variety of compensation vehicles such as
Cash Bonuses based on Corporate Performance and Individual Performance each
budget/performance year. The Plan replaces the “pSivida Compensation Guidelines
for Key Employees.” The Plan runs concurrent with the 2016 pSivida Long Term
Incentive Plan.

Effective Date

The Plan is effective July 1, 2017, unless otherwise terminated or amended as
set forth below.

Eligibility

Active Regular, Full Time pSivida US, Inc employees are eligible to participate
in the Plan. Regular, Full Time employees are defined as continuously scheduled
for thirty (30) or more hours per week. New Hires with six (6) months or more of
continuous service through the end of each budget/performance year are eligible
to participate. Employees must be in good standing and maintain satisfactory
performance.

Corporate Goal Setting

pSivida’s CEO proposes annual Corporate Goals, subject to review and approval by
the Board’s Compensation Committee for the upcoming budget/performance year.

The Corporate Goals focus on both short term and long term strategic growth and
development priorities to best yield results for pSivida and its various
stakeholder groups, in accordance with pSivida’s Values.

Each Corporate Goal is assigned a weighted factor, reflective of the perceived
relative importance of each Corporate Goal to the Company, with the total to
equal 100%.

Corporate Performance Score

At the end of the budget/performance year, the CEO will recommend to the
Compensation Committee a Corporate Performance Score for each Corporate Goal,
using the following scale 1 – 5 (low – high) to describe Achievement of the
Corporate Goal:

Corporate Performance Score

 

Achievement

Level            

   Minimum
Achievement    Target
Achievement    Exceeds
Achievement Achievement Score    1    3    5

The Compensation Committee reviews the proposed Individual Performance and
Overall Corporate Performance Scores. The Compensation Committee has the
authority to exercise discretion and take into account mitigating circumstances
and may adjust the Scores. The Committee will finalize the Corporate Performance
Score for each Corporate Goal. The Overall Corporate Performance Score is the
sum of weighted Achievement Scores for each Corporate Goal.

The Overall Corporate Performance Score is one of the factors used to calculate
corporate Merit Increases and the pool for STI Awards for the annual
compensation cycle.

 

Rev. June 22, 2017   1 Approved June 27, 2017  



--------------------------------------------------------------------------------

pSivida Short Term Incentive Plan

 

Individual Performance Score

In FY 2017, pSivida implemented a Performance Management Process for Individual
Goal Setting and Performance Scores. At the beginning of each budget/performance
year, the CEO communicates pSivida’s weighted Corporate Goals to all employees.
Employees work with their management to set their Individual Goals. Once the
Goals are approved, they are used to track Individual Performance and guide
periodic one on one meetings between manager and employee.

At the end of the budget /performance year, each employee receives an Individual
Performance Results Summary Score of 1 – 5 (low to high). This Individual
Performance Score is a factor used to calculate a Salary Merit Increase and an
STI Award.

Short Term Incentive Award Weighting and Governance

Short Term Incentive Awards are “at-risk” variable compensation for each
budget/performance year and are reflective of Corporate Performance and
Individual Performance. They are earned each year, and are not a permanent
component of any employee’s direct compensation. The weighting of Corporate and
Individual Performance, and the governance decisions for STI Awards, are as
follows:

 

Organization Level/Title

   % Corporate
Performance Score
Weighting    % Individual
Performance Score
Weighting   

Determined by:

President and CEO

   100    0    Compensation Committee Direct report of CEO (independent of
title, but excluding administrative assistant) [defined as ‘executives’ in the
context of this document]    75    25    Compensation Committee & CEO

VP

   60    40    Senior Staff & CEO

Exec./Sr./Director

   50    50    Senior Staff & CEO

Assoc. Director/Sr./Manager

   40    60    Senior Staff & CEO

Associate Manager/Supervisor

   35    65    Manager

All Others

   25    75    Manager

Target Short Term Incentive Percentage

The Short Term Incentive Target is based on factors outlined above, as well as
each employee’s role and its relative impact based on job responsibilities and
accountabilities.

Overview of pSivida’s Short Term Incentive Plan Factors

To best illustrate how the STI Plan works, below is a snapshot of how STI Awards
are calculated:



 

Corporate

Goals     

   % Weighting  

Corporate

Performance

Score

  

Overall

Individual

Performance

Score

  

Payout Level

(Percent of

Target

Amount)

   100%  

1 – 5

(Low to High)

 

Weighting per Level/Title

  

1 – 5

(Low to High)

Sum Weighted Total Average of Each Individual Goal Achievement Score

 

Weighting per Level/Title

  

0 = 0%

 

1 = 0%

 

2 = 50%

 

3 = 100%

 

4 = 110%

 

5 = 120%

 

Rev. June 22, 2017   2 Approved June 27, 2017  



--------------------------------------------------------------------------------

pSivida Short Term Incentive Plan

 

STI Award Payouts

Short Term Incentive Awards are calculated using the factors described above.
The STI Award value is paid as a Cash Lump Sum Bonus subject to discretion by
the Compensation Committee.

The Cash Lump Sum Bonus is generally paid (less applicable withholding and
payroll taxes) within the last payroll cycle of the quarter following the close
of the budget/performance year, provided all eligibility requirements are met.

Changes in Employment

Employees who change roles within the budget /performance year, will receive a
pro-rated portion of STI Target Percentage reflective to the time in the role.

Eligible employees on paid Leave of Absence are eligible for STI Awards on a
pro-rated basis to include active status of Individual and Corporate Performance
for the budget/performance year, and it will be paid in the same payroll
processing schedule as the Active eligible employees

Employees on paid Leave of Absence are eligible to participate in the STI Plan,
upon Return to Work status. STI Awards will be pro-rated to reflect Corporate
and Individual Performance achieved during active status.

Administration

The Compensation Committee, the retained Compensation Consultant and assigned
Management Liaison to the Compensation Committee are collectively responsible
for the administration and compliance of the Plan.

 

Rev. June 22, 2017   3 Approved June 27, 2017  